ATKINS, Senior District Judge,
dissenting:
It is indeed unfortunate that the district court did not avail itself of the opportunity to certify this question to the Supreme Court of Alabama. Alabama is one of 31 states that permits federal district courts to certify unresolved state questions to the highest appellate court of that state. That procedure would have averted the necessity for this appeal in which we are called upon to decide an issue of law yet to be decided by the Supreme Court of Alabama. I would now certify this question to that court. For that reason and for the comity our federal system contemplates, I respectfully dissent.